DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heggeness, U.S. 6,699,242 (hereinafter Heggeness) in view of Hoey, U.S. 2009/0149846 (hereinafter Hoey) and Gough, U.S. 5,735,847 (hereinafter Gough).
Regarding claims 2 and 5, Heggeness discloses (note abstract; figs. 11A-12B) a system comprising the claimed structure for thermally ablating a BVN within a vertebral body (note col. 8, lines 40 and 51; col. 11, line 24).  However, Heggeness fails to explicitly disclose a thermal treatment device that is configured to ablate tissue via steam delivery.  Hoey teaches a similar system that is configured to ablate tissue via steam delivery (note paragraph 133).  It is well known in the art that these different ablation configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the system of Heggeness to comprise a thermal treatment device that is configured to ablate tissue via steam delivery.  This is because this modification would have merely comprised a simple substitution of interchangeable ablation configurations in order to produce a predictable result (see MPEP 2143).  Heggeness also fails to explicitly disclose a system comprising an agent configured to isolate the thermal therapy to the target treatment site.  However, Gough teaches (see abstract) a similar system comprising a (cooling) agent configured to isolate the thermal therapy to the target treatment site (note col. 7, line 24).  This design is utilized in order to minimize unwanted damage to non-target tissue (e.g., tissue immediately surrounding the probe - note col. 3, line 42; col. 8, line 32), thereby resulting in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Heggeness to comprise an agent configured to isolate the thermal therapy to the target treatment site in order to increase safety and efficiency.  
Regarding claim 6, Heggeness discloses (see above) a curved trocar, but fails to explicitly disclose a flexible treatment device.  It is well known in the art that flexible materials can often be used interchangeably in this scenario, especially in conjunction with a curved trocar.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system accordingly.  This is because this modification would have merely comprised a simple substitution of interchangeable treatment device configurations in order to produce a predictable result (see MPEP 2143).  It should also be noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heggeness in view of Hoey and Gough as applied to claims 2, 5, and 6 above, and further in view of Arramon, U.S. 2006/0064101 (hereinafter Arramon).
Regarding claim 3, Heggeness discloses (see above) a cannula, trocar, stylet, and treatment device, but fails to explicitly disclose the second stylet and locking nut.  Arramon teaches (figs 3-4; para 45-53) a similar system comprising this structure.  It is well known in the art that these different ‘bone introducer’ configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Heggeness to comprise the second stylet and locking nut from Arramon.  This is because this modification would have merely comprised a simple substitution of interchangeable ‘bone introducer’ configurations in order to produce a predictable result (see MPEP 2143).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heggeness in view of Hoey and Gough as applied to claims 2, 5, and 6 above, and further in view of Janssen, U.S. 2005/0283148 (hereinafter Janssen).
Regarding claim 4, Heggeness fails to explicitly disclose a system comprising a nerve conduction sensor.  However, Janssen teaches (note para 51) a system comprising the claimed sensor, which would result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Heggeness to comprise a nerve conduction sensor in order to increase safety and efficiency.  It should be noted that this modified device would be capable of performing the claimed function.

Claims 8, 11, 12, 14, 17, 18, 20, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heggeness in view of Gough. 
Regarding claims 8, 11, 14, 17, 20, and 21, Heggeness discloses (see above) a system comprising the claimed structure for thermally ablating a BVN within a vertebral body (note col. 5, line 1; col. 6, line 12).  However, Heggeness fails to explicitly disclose a system comprising an agent configured to isolate the thermal therapy to the target treatment site.  Gough teaches (see abstract) a similar system comprising a (cooling) agent configured to isolate the thermal therapy to the target treatment site (note col. 7, line 24).  This design is utilized in order to minimize unwanted damage to non-target tissue (e.g., tissue immediately surrounding the probe - note col. 3, line 42; col. 8, line 32), thereby resulting in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the system of Heggeness to comprise an agent configured to isolate the thermal therapy to the target treatment site in order to increase safety and efficiency.     
Regarding claims 12 and 18, Heggeness discloses (see above) a curved trocar, but fails to explicitly disclose a flexible treatment device.  It is well known in the art that flexible materials can often be used interchangeably in this scenario, especially in conjunction with a curved trocar.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system accordingly.  This is because this modification would have merely comprised a simple substitution of interchangeable treatment device configurations in order to produce a predictable result (see MPEP 2143).  It should also be noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heggeness in view of Gough as applied to claims 8, 11, 12, 14, 17, 18, 20, and 21 above, and further in view of Arramon.
Regarding claims 9 and 15, Heggeness discloses (see above) a cannula, trocar, stylet, and treatment device, but fails to explicitly disclose the second stylet and locking nut.  Arramon teaches (figs 3-4; para 45-53) a similar system comprising this structure.  It is well known in the art that these different ‘bone introducer’ configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Heggeness to comprise the second stylet and locking nut from Arramon.  This is because this modification would have merely comprised a simple substitution of interchangeable ‘bone introducer’ configurations in order to produce a predictable result (see MPEP 2143).   

Claims 10 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heggeness in view of Gough as applied to claims 8, 11, 12, 14, 17, 18, 20, and 21 above, and further in view of Janssen.
Regarding claims 10 and 16, Heggeness fails to explicitly disclose a system comprising a nerve conduction sensor.  However, Janssen teaches (note para 51) a system comprising the claimed sensor, which would result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Heggeness to comprise a nerve conduction sensor in order to increase safety and efficiency.  It should be noted that this modified device would be capable of performing the claimed function.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794